Citation Nr: 0405288	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  00-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for residuals of a 
fracture of the left femur, to include left knee disability, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2002, the Board remanded the veteran's claim for 
additional development, to include a VA examination.  That 
examination was conducted in May 2003.  The case has returned 
to the Board for appellate review.  

In a July 2003 rating decision, the RO assigned a 20 percent 
disability evaluation for the service-connected residuals of 
a fracture of the left femur, to include left knee 
disability, effective April 14, 1998, the date the veteran 
filed a claim to reopen a claim for service connection for a 
"knee disability."  The RO based the determination on a May 
2003 VA examination report containing a medical opinion to 
the effect that the veteran's left knee disability is 
causally related to his service-connected residuals of a 
fracture of the left femur.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Increased evaluation claim

In a July 2003 rating decision, the RO assigned a 20 percent 
disability evaluation to the service connected residuals of a 
fracture of the left femur, to include left knee disability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255.  The RO 
based their determination on a May 2003 VA examination report 
containing a medical opinion to the effect that the veteran's 
left knee disorder is causally related to his service-
connected left femur fracture.  That same examination report 
also revealed that the veteran complained of pain in the left 
hip and left knee.  The veteran reported that he had pain and 
swelling of the left knee that radiated into his "hip" with 
prolonged standing.  He related that his left knee would 
occasionally give out, but he was unable to determine the 
frequency.  The veteran indicated that he was able to walk 
three to four blocks at a time and that he intermittently 
used a cane to ambulate.   

As it appears that the veteran may have several disabilities 
of the left femur and knee, such that other rating codes 
should be considered when evaluating the veteran's service-
connected left leg disability.  All functional impairment due 
to the service-connected disability must be considered.  
Examination which assesses the severity of the veteran's 
service-connected residuals of a fracture of the left femur, 
to include left knee disability, to include any objective 
evidence of pain referable to the left knee and left hip, and 
the degree of additional limited motion or other functional 
impairment during use or flare-ups due to such pain, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), 
would be useful in adjudicating the issue on appeal.

In addition, the Board notes that although X-rays of the left 
knee, performed by VA in May 2003, were found by the examiner 
to have been "normal," a December 1999 VA magnetic 
resonance imaging scan of the left knee, showed early 
meniscal degeneration of the medial and lateral joints.  At 
that time, a diagnosis of old healed mid shaft left femur 
fracture near anatomic alignment with mild degenerative joint 
disease of the left knee was entered by the examining 
physician.  The Board points out that separate disability 
ratings may be assignable for distinct knee disabilities.  In 
a VA General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 
1997), it was held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 (5010), 
for limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257, it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero 
percent rating under those diagnostic codes or that there be 
painful motion.  The RO should readjudicate the veteran's 
claim for an increased rating for residuals of a fracture of 
the left femur, to include left knee disability, with 
consideration of all potentially applicable rating codes, 
including the possible application of VAOPGCPREC 9-98 and 23-
97.

Other matters

In the July 2003 rating decision, the RO denied entitlement 
to service connection for a left hip disability as secondary 
to the service-connected residuals of a fracture of the left 
femur, to include left knee disability.  The veteran was 
informed of the RO's decision that same month.  In a written 
argument, dated in December 2003, the veteran's 
representative expressed disagreement with the RO's decision 
in July 2003 to deny service connection for a left hip 
disability as secondary to the service-connected residuals of 
a fracture of the left femur.  The RO has not had an 
opportunity to issue a statement of the case in response to 
this notice of disagreement.  See 38 C.F.R. § 19.26 (2003); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the claim of 
entitlement to an increased evaluation 
for residuals of a fracture of the left 
femur, to include left knee disability, 
and entitlement to service connection for 
a left hip disability as secondary to 
service-connected left femur and knee 
disability.

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
left hip disability as secondary to 
service-connected residuals of a fracture 
of the left femur to include left knee 
disability.  The veteran and his 
representative should be clearly advised 
of the requirements to perfect an appeal 
with respect to the July 2003 decision.  
If the veteran thereafter submits a 
timely substantive appeal with respect to 
this issue, the RO should undertake any 
other indicated development.

3.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence concerning 
his claim of entitlement to an increased 
evaluation for residuals of a fracture of 
the left femur, to include left knee 
disability that has yet to be secured by 
VA, he should either submit the evidence 
or provide VA with the appropriate names 
and contact information so that VA may 
assist him by requesting that evidence.  
The veteran should also be advised that 
general assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claim.  The RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files.  If any of the 
aforementioned reports are not available, 
documentation to this effect must be 
noted in the claims files. 

4.  After the development requested above 
has been accomplished, the RO should 
schedule the veteran for an orthopedic 
examination to determine the current 
severity of the service-connected 
residuals of a fracture of the left 
femur, to include left knee disability.  
The claims files and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner must annotate 
the medical report that a review of the 
claims files was in fact made.  All 
indicated tests, to include, but not 
limited to, X-rays of the left knee 
should be performed.  

The examiner should ascertain the nature 
and extent of any arthritis in the 
affected joints, and also note any 
subluxation and/or instability in the 
left knee.  If subluxation or instability 
is present in the left knee, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  The examiner should also 
indicate whether there is malunion of the 
left femur, and whether there is 
associated slight, moderate, or marked 
left knee disability.  The ranges of 
motion of the left knee and left hip 
should be noted in degrees.   Range of 
motion of the left knee and left hip 
should be reported in all planes and 
expressed in degrees.  

For both the left knee and left hip, the 
examiner must comment on whether during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected left femur and left 
knee disability.  In addition, the 
physician should indicate whether, and to 
what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups of the left knee and left hip.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion of the left knee and left hip.  

5.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the increased evaluation 
claim with consideration of 38 C.F.R. 
Part 4 and 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint, and 38 C.F.R. § 4.59 regarding 
painful motion due to arthritis.  DeLuca, 
supra.  For the left knee, separate 
disability ratings for instability and 
arthritis must be considered, as 
explained in the body of this Remand, 
pursuant to VAOPGCPREC 23-97 and 9-98.  
The RO must provide adequate reasons and 
bases for its determination, citing all 
governing legal authority and precedent, 
and addressing the issues and concerns 
that are noted in this REMAND.  

The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given the appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



